PER CURIAM.
Affirmed. ORS 9.320;1 United States v. Irwin, 561 F2d 198 (10th Cir 1977), cert den 434 US 1012 (1978); United States v. Whitesel, 543 F2d 1176 (6th Cir 1976), cert den 431 US 967 (1977); United States v. Kelley, 539 F2d 1199 (9th Cir), cert den 429 US 963 (1976); United States v. Jordan, 508 F2d 750 (7th Cir), cert den 423 US 842 (1975); United States v. Cooper, 493 F2d 473 (5th Cir), cert den 419 US 859 (1974).

 "Any action, suit, or proceeding may be prosecuted or defended by a party in person, or by attorney, except that the state or a corporation appears by attorney in all cases, unless otherwise provided by law * ** ORS 9.320.